Citation Nr: 1503544	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral flat feet.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral onychomycosis, including secondary to service-connected xerosis with chronic pruritis and eczema.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for sickle cell anemia.

6. Entitlement to an evaluation in excess of 10 percent for xerosis with chronic pruritis and eczema.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Newark, New Jersey. The Board characterizes the original petition to reopen service connection for bilateral flat feet and onychomycosis as separate disorders given the distinct pathology therein, and moreover, per the representative's request, considers whether bilateral onychomycosis is secondarily related to the Veteran's existing service-connected dermatological disorder. 

The Veteran did not appear for a scheduled October 2014 Travel Board hearing, and has not since offered good cause justification or otherwise requested to reschedule the hearing. 

This case consists primarily of documents in the Veterans Benefits Management System (VBMS). Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. The Virtual VA file also contains recent VA outpatient treatments, but otherwise the contents therein are duplicative of those in VBMS or irrelevant to the issues on appeal. Regarding those VA medical records not reviewed thus far by the RO as the Agency of Original Jurisdiction (AOJ) by Supplemental Statement of the Case (SSOC), the Veteran  provided waiver of AOJ initial consideration of this evidence. See 38 C.F.R.             §§ 20.800, 20.1304 (2014).
The claims for service connection for tinnitus, bilateral onychomycosis, and flat feet, and increased rating claim for xerosis with eczema are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2003 RO rating decision denied the original claim of service connection for onychomycosis and flat feet bilaterally, and the Veteran did not appeal therefrom nor submit new and material evidence within one year.

2. Since the June 2003 rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims for service connection for onychomycosis and bilateral flat feet.

3. The Veteran's diabetes mellitus began during service. 

4. There is a current diagnosis of sickle cell trait but not sickle cell anemia.


CONCLUSIONS OF LAW

1. A June 2003 RO rating decision which denied the Veteran's claim for service connection for onychomycosis and flat feet bilaterally was final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

2. New and material evidence has been received to reopen the Veteran's previously denied claims of service connection for bilateral onychomycosis and bilateral flat feet. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria are met to establish service connection for diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria are not met to establish service connection for sickle cell anemia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Regarding the claim for service connection for sickle cell anemia, through VCAA notice correspondence sent October 2010 the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The RO has taken appropriate action to comply with the duty to assist the Veteran, obtaining records of VA and private outpatient treatment. There are no additional identified ongoing private outpatient treatment records to obtain. As to the general duty to schedule VA examination, the Veteran has not been preliminarily diagnosed with sickle cell anemia post service, nor is there competent lay evidence or likely underlying symptomatology of the same, and therefore, VA's duty to provide a medical examination is not implicated. The Veteran has provided additional evidence in support of his claims including various lay witness statements received from third parties. He did not appear for a scheduled hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits.

Petitions to Reopen

By rating decision of June 2003, the RO previously considered and denied the claim of service connection for onychomycosis and flat feet bilaterally, finding that both conditions manifested post-service, but did not originate therein or otherwise have a causal relationship to service. The Veteran was notified of this decision, but did not appeal it or submit new and material evidence within the one-year appeal period, and hence, this decision was final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purposes of reopening a claim, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

At the time of the prior rating decision, the evidence did not indicate that there was any relationship between onychomycosis or bilateral flat feet and service.  Regarding the onychomycosis, a February 2011 spouse's lay statement was that xerosis/eczema had spread to the feet, thereby potentially aggravating onychomycosis. This evidence, in conjunction with the avenue of secondary service connection, comprises new and material evidence to reopen the matter.   

Regarding the flat feet, a January 2011 private podiatrist's statement was that the foot arches had significantly fallen over time; this indicates a continuity of symptomatology, which may be shown to proceed from service.  The claim for service connection for bilateral flat foot is thus also reopened.

Eventual disposition on these matters is reserved, pending the development requested on remand below.

Service Connection for Diabetes Mellitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records note an elevated glucose reading.  VA treatment records indicate a diagnosis of diabetes.  In an April 2014 VA treatment record, the physician noted that based upon a 1984 glucose reading, the Veteran was probably a diabetic at that time.  A June 2014 opinion of a VA endocrinologist was submitted.  That physician stated that based upon review of a 1984 glucose level reading, it was more likely than not that the diabetes mellitus developed during the Veteran's time during service. 

The Board finds that service connection is warranted as there is a current disability, with elevated glucose during service, and a medical opinion linking the two with no conflicting medical opinion of record.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. 

Service Connection for Sickle Cell Anemia

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

By definition, sickle cell anemia is a hereditary determined hemolytic anemia, one of the hemoglobinopathies, characterized by arthralgias, acute attacks of abdominal pain, ulcerations of the lower extremities, and sickle-shaped erythrocytes in the blood. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994).  Sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S.  See id. at 1934.

The Veteran was identified in service in March 1979 as having the sickle cell trait, one month following service entrance, and was given a "warning tag" on the subject as guidance to in-service treatment providers.

Given present review of the record, however, there is no documented in-service or post-service diagnosis, symptomatic reference, or lay witness allegation of actual manifestations of sickle cell trait or sickle cell anemia. Hence, it follows that the instant claim must be denied for lack of evidence of a current disability. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The preponderance of the evidence is unfavorable for these reasons, and the benefit-of-the-doubt doctrine is thus not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for bilateral flat feet is reopened; the appeal to this extent is granted.

New and material evidence having been received, the claim for service connection for bilateral onychomycosis, including secondary to service connected xerosis with chronic pruritis and eczema, is reopened; the appeal to this extent is granted.

Service connection for diabetes mellitus is granted.

Service connection for sickle cell anemia is denied.


REMAND

Remand is required to provide VA examinations with medical opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding tinnitus, flat feet, or onychomycosis.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are current diagnoses of each disorder.  Additionally, the Veteran alleges his tinnitus is related to noise exposure during service, which he is competent to report.  The Veteran also alleges his onychomycosis is related to his service-connected skin disorder and his flat feet began during service and have existed since then.  Because there is evidence of currently diagnosed disorders, in-service events, and an indication that the current disorders may be associated with the in-service event, remand for a VA examination is required.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

While on remand, an examination should be provided for the service-connected xerosis, to provide current findings.  Care should be taken to attempt such an examination during a period of flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994) (noting that skin disorders are often are cyclical in manifestation and subject to remission and recurrence);

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the VBMS claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any additional records are associated with the claims file, schedule the Veteran for a VA podiatric examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran a full history of his flat feet.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  An explanation must be provided for each opinion.

First, the examiner must provide a diagnosis confirming the presence of bilateral pes planus.  Second, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral pes planus is etiologically related to or had onset during the Veteran's active military service.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA dermatological examination, during a flare-up of his xerosis/eczema condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  An explanation must be provided for each opinion.

First, the examiner must provide a diagnosis confirming the presence of bilateral onychomycosis.  Second, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that bilateral onychomycosis is etiologically related to or had onset during the Veteran's active military service.  Third, the examiner must provide an opinion regarding whether bilateral onychomycosis is at least as likely as not caused or aggravated by service-connected xerosis with chronic pruritis and eczema. 

Fourth, the examiner must provide indication of all present signs and symptoms attributable to the Veteran's service-connected xerosis with chronic pruritis and eczema, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, and other applicable rating provisions, to include with regard to any associated scarring from the underlying dermatological condition.

4. After any additional records are associated with the claims file, schedule an audiological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  An explanation must be provided for all opinions.  

The examiner must provide a diagnosis confirming the presence of tinnitus.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is etiologically related to or had onset during the Veteran's active military service, taking into account occupational assignments in service, the Veteran's own assertions, and in-service documentation of a noticeable threshold shift in auditory acuity from the original findings at service entrance.               

5. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


